Citation Nr: 1034116	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for loss of smell.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to September 10, 2008.

4.  Entitlement to an initial rating in excess of 20 percent for 
service-connected bilateral hearing loss as of September 10, 
2008.  

5.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chemical asthma disorder.  





REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, a 
December 2006 rating decision of the RO in San Juan, Puerto Rico, 
and a March 2008 rating decision of the RO in Atlanta, Georgia, 
which currently has jurisdiction of the claims.  

The August 2002 rating decision granted compensation for 
bilateral hearing loss pursuant to 38 U.S.C.A. § 1151 with a 
noncompensable evaluation effective November 7, 2000.  The 
Veteran appealed and in a June 2005 decision, the Board denied 
entitlement to an initial compensable rating for service-
connected bilateral hearing loss, and several other issues.  The 
Veteran appealed that part of the Board's decision that denied 
entitlement to a compensable rating for bilateral hearing loss to 
the Court.  In July 2007, the Court issued a Memorandum Decision, 
which vacated that part of the June 2005 Board decision that 
denied a compensable rating for bilateral hearing loss and 
remanded the claim to the Board for readjudication consistent 
with the opinion.  The remainder of the Board's decision was 
otherwise affirmed.  

The Board notes that in a November 2008 rating decision, the 
Atlanta RO granted a 20 percent evaluation for bilateral hearing 
loss effective September 10, 2008.  Despite the increased rating 
granted by the RO, the Veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board also notes that the Veteran submitted a NOD with the 
November 2008 rating decision, asserting that he was entitled to 
a rating in excess of 20 percent and that he was entitled to an 
effective date earlier than September 10, 2008 for the assignment 
of a 20 percent evaluation.  See December 2008 and July 2009 
statements in support of claim.  The RO correctly indicated that 
the rating assigned for bilateral hearing loss was already under 
appeal, but incorrectly indicated that the issue of entitlement 
to an earlier effective date was not.  See August 2009 VARO 
Atlanta Development Worksheet.  The RO thereafter issued a 
statement of the case (SOC) concerning the issue of entitlement 
to an earlier effective date and the Veteran filed a timely 
appeal.  As the issue of whether the Veteran is entitled to an 
effective date earlier than September 10, 2008 for the assignment 
of a 20 percent evaluation is part and parcel of the claim for an 
increased initial rating, the issues have been styled as 
reflected on the title page.  

The December 2006 rating decision denied entitlement to service 
connection for loss of smell and entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for chemical asthma disorder.  These 
issues were remanded by the Board in February 2008 in order for 
the RO/Appeals Management Center (AMC) to issue an SOC.  That 
action was accomplished and the Veteran thereafter filed a timely 
substantive appeal regarding both claims.  As such, they are now 
before the Board for appellate review.  

Lastly, the March 2008 rating decision denied entitlement to 
service connection for PTSD.  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In light of the foregoing, the issue has been recharacterized as 
reflected on the title page.  

The Board notes at this juncture that it remanded the claim for 
entitlement to an increased initial rating for bilateral hearing 
loss in February 2008 for additional development and to address 
due process concerns.  In pertinent part, the RO/AMC was 
instructed to obtain VA treatment records and to schedule the 
Veteran for a VA audio examination.  Although those actions were 
accomplished, this claim must again be remanded for reasons to be 
discussed more fully below.  

The issues of entitlement to increased ratings for 
bilateral perforated eardrums and tinnitus have been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for loss of smell 
and an acquired psychiatric disorder, claimed as PTSD, 
entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to September 10, 2008, and 
entitlement to an initial rating in excess of 20 percent for 
service-connected bilateral hearing loss as of September 10, 2008 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a 
history of asthma prior to November 7, 2000, and first began 
reporting symptoms of asthma after that date in May 2002, 
following several exacerbations, to include as a result of 
inhaling smoke from burning leaves and being exposed to a 
chemical in a self-igniting bag of charcoal in the summer of 
2001.  

2.  The Veteran's statements that he had increased symptoms of 
asthma following the November 7, 2000 incident for which 
compensation under 38 U.S.C.A. § 1151 was awarded for complete 
loss of sense of taste, bilateral hearing loss and bilateral 
perforated eardrums, are not credible.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 for chemical asthma have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303(c), 3.361, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chemical asthma disorder

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 
1151 for chemical asthma.  He has not provided any arguments in 
support of his claim, but it appears that he is seeking 
compensation for this condition as a result of phenol exposure 
that occurred in connection with the November 7, 2000 treatment 
he received at the VA Medical Center (VAMC) in Nashville and for 
which compensation under 38 U.S.C.A. § 1151 was awarded for 
complete loss of sense of taste, bilateral hearing loss and 
bilateral perforated eardrums.  

In this case, because the claim was filed after October 1, 1997, 
the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and implementing regulations at 38 C.F.R. § 3.358, 
are not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same manner 
as if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death, and VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. § 
17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A voluminous amount of VA and private treatment records have been 
associated with the claims folder, to include records from the 
VAMCs in Nashville and Murfreesboro (Alvin C. York campus), the 
Chattanooga VA community based outpatient clinic (CBOC), Memorial 
Hospital, the Diagnostic Center, and Asthma, Immunology & Allergy 
Associates, P.C.  Many of the VA records relate to treatment that 
the Veteran received related to other complaints; only a few 
contain information related to asthma.  

A VA treatment record from September 1999 indicates that the 
Veteran had a history consistent with asthma, which was mild, but 
was likely contributing to his then-current hearing problems and 
severe allergies over the previous 10 years.  The Veteran first 
began to report symptoms of asthma after his November 2000 
treatment in May 2002, following several exacerbations, to 
include as a result of inhaling smoke from burning leaves and 
being exposed to a chemical in a self-igniting bag of charcoal in 
the summer of 2001.  (As the Veteran himself reported in a 
private medical report from Dr. Raschal, dated in February 2004.)

The Veteran was seen in May 2002 with a complaint of intermittent 
dyspnea, post nasal discharge (PND), coughing spells, and the 
recent onset of yellow brown sputum.  He reported asthma in 
childhood and allergies and indicated that he never needed asthma 
therapy but did take allergy shots for about 10 years.  The 
Veteran was assessed with asthma and acute bacterial bronchitis.  
See COPC general note.  

The Veteran was seen in July 2002 due to increased shortness of 
breath and cough.  It was noted that he had asthma and had been 
on inhalers and antibiotics without relief.  It was also noted 
that he had a dry cough.  Objective evidence revealed chest 
wheezing without any accessory muscle use.  It was also noted 
that the Veteran experienced dyspnea after coughing.  The 
assessment was asthma exacerbation and bronchitis.  See COPC 
general note.  

On the same day in July 2002 that the Veteran received VA 
treatment, he was admitted to Memorial Hospital with chief 
complaint of dyspnea.  The Veteran reported being at Gulf Shores 
three or four days prior where he suddenly starting having 
coughing spells, felt like his head was coming off, and had 
significant tightness in his chest.  He indicated that he had 
returned back home thinking that it would resolve.  It was also 
noted that prior to his presentation at the emergency room, the 
Veteran had been seen at a local VA clinic and given oral 
steroids, but the Veteran indicated that his coughing did not 
seem to resolve and seemed to be getting worse with increasing 
dyspnea.  In the emergency room, he was noted to have significant 
expiratory wheezing and tightness of the chest, which did not 
resolve with two aerosol treatments and the immediate IV Solu-
Medrol.  The Veteran was admitted for further treatment, at which 
time an impression of acute asthma exacerbation was made.  

The Veteran was seen for pulmonary consultation in April 2003 at 
the Diagnostic Center.  Pertinent past history was noted to fail 
to elicit airway reactivity including seasonal pollenosis, 
dyspnea, cough, wheeze, sputum production, chest heaviness and 
bronchospasm.  The illness was noted to include sudden dyspnea 
with chest tightness on exposure to charcoal dust.  It was noted 
that evaluation for pulmonary embolism in the Memorial emergency 
department proved unremarkable.  Airway reactivity was considered 
as the most likely diagnosis.  The examiner noted that the 
Veteran presented with airway reactivity following exposure to 
dust and a subsequent exposure to chlorine.  On both occasions, 
bronchospasm developed and persisted for several weeks with 
significant resistance to inhalers, including Advair.  

The Veteran again presented to the emergency room at Memorial 
Hospital in September 2003 with chief complaint of dyspnea.  He 
reported worsening dyspnea over the last three to four days, 
severe bronchospasms and wheezing.  The Veteran indicated that he 
began having symptoms after inhaling some smoke of burning leaves 
he had passed while driving down the road.  He was admitted with 
an impression of acute asthma exacerbation.  

The Veteran was seen for follow-up on dyspnea at the Diagnostic 
Center in November 2003, at which time he reported a history of 
airway reactivity, which the examiner noted sounded like 
underlying asthma.  He reported that the symptoms were initially 
noted early this year following exposure to some sort of chemical 
when he opened a bag of charcoal.  Following physical 
examination, the impression was asthma.  

In a February 2004 letter from Asthma, Immunology & Allergy 
Associates, P.C., it was noted that the Veteran reported symptoms 
of asthma dating back to the summer of 2001, when he was exposed 
to a self-igniting bag of charcoal.  He reported the onset of 
symptoms immediately after opening a bag of charcoal that he was 
using in preparation of grilling food.  Upon later inspection, 
the directions included lighting the intact bag without allowing 
the fumes to escape.  Ever since then, he continued to have chest 
symptoms of coughing, wheezing, dyspnea, and minimal chest 
tightness.  It was noted that he had been hospitalized at least 
three times due to chest symptoms.  In pertinent part, it was 
noted that the Veteran had symptoms of rhinitis; the November 
2000 incident during which phenol was poured into his ears was 
noted.  Family history significant for asthma, hay fever and 
sinusitis was noted and the Veteran's past history of chest 
symptoms, sinusitis, and allergic rhinitis, for which he was on 
allergy shots in the 1980's, was noted.  Following physical 
examination, the final diagnoses were reactive airways 
dysfunction, mild allergic rhinitis, and vasomotor rhinitis.  

The Veteran returned for follow-up of dyspnea at the Diagnostic 
Center in August 2004.  A history of asthma was noted but the 
Veteran denied any signs or symptoms of an exacerbation since his 
last office visit and denied any emergency room visits.  The 
impression was clinically stable asthma.  

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  In this regard, the Board finds that 
prior to November 7, 2000, VA treatment records reveal that the 
Veteran had symptoms consistent with a history of asthma and the 
Veteran has not disputed such a conclusion.  

In addition, while the Board acknowledges that records dated 
after 2000 contain findings and diagnoses of asthma, in pertinent 
part, the Veteran was first diagnosed with asthma in May 2002 
after complaining of intermittent dyspnea on exertion, among 
other findings related to a diagnosis of acute bacterial 
bronchitis.  He did not provide any information as to the source 
of his asthma.  See COPC general note.  Moreover, in subsequent 
records, the Veteran reported that his asthma was exacerbated by 
several incidents unrelated to the November 7, 2000 VA treatment; 
in fact, the Veteran never reported that he began exhibiting 
symptoms of asthma as a result of this incident.  See July 2002 
record from Memorial Hospital (was at Gulf Shores three or four 
days prior where he suddenly starting having coughing spells, 
felt like his head was coming off, and had significant tightness 
in his chest); April 2003 record from the Diagnostic Center 
(present illness noted to include the "sudden shortness of 
breath with chest tightness on exposure to charcoal dust"); 
September 2003 record from Memorial Hospital (began having 
symptoms after inhaling some smoke of burning leaves he had 
passed while driving); November 2003 record from the Diagnostic 
Center (symptoms initially noted early this year following 
exposure to some sort of chemical when he opened a bag of 
charcoal); February 2004 letter from Asthma, Immunology & Allergy 
Associates, P.C., (reported symptoms of asthma dating back to the 
summer of 2001, when he was exposed to a self-igniting bag of 
charcoal).  

The Board notes at this juncture that the Veteran is competent to 
report that he experienced increased symptoms of asthma following 
the VA treatment he received on November 7, 2000.  Layno, 6 Vet. 
App. at 470 (1994).  The Board does not, however, find his 
assertion credible, since he has never reported to treating 
physicians that his asthma began following the November 2000 
treatment and he has consistently reported other sources as the 
cause of any exacerbations of asthma, as detailed above.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).

In addition to the foregoing, there is no medical evidence 
showing that the Veteran has an additional disability due to 
medical treatment provided by the VA on November 7, 2000.  The 
Board emphasizes that the statute does not authorize benefits 
under 38 U.S.C.A. § 1151 in the absence of a qualifying 
additional disability.  Under the circumstances of this case, the 
preponderance of the evidence is against the claim and the claim 
must be denied.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt are 
not applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Prior to the issuance of the December 2006 rating decision that 
denied entitlement to VA compensation under 38 U.S.C.A. § 1151 
for chemical asthma disorder, the Veteran was advised of the 
evidence necessary to substantiate claims for compensation under 
38 U.S.C.A. § 1151 and of his and VA's respective duties in 
obtaining evidence.  This letter also provided the Veteran with 
notice of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess.  See 
August 2006 letter.  Accordingly, the duty to notify has been 
fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's VA and private treatment records have been associated 
with the claims folder.  The Board acknowledges that the Veteran 
was not afforded a VA examination specific to his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chemical asthma, but does not find that a VA examination is 
warranted because the Veteran's lay statements concerning the 
etiology of his asthma are not credible and the lack of evidence 
of additional disability.  Id.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for chemical asthma is denied.


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, review of the Veteran's VA treatment 
records reveals several notations referencing the conduction of 
audiometric testing without the inclusion of the actual 
audiometric results.  See e.g. VA treatment records dated 
November 2000, February 2001, March 2005, October 2006, January 
2007 and May 2008.  Review of the VA treatment records also 
reveals that several audiometric evaluations are represented in 
graph format, which the Board cannot interpret.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data); see also VA audiograms dated November 2000, May 2006, 
November 2006, April 2007 and July 2007.  On remand, the RO/AMC 
must make efforts to obtain all audiometric evaluations conducted 
by VA.

The Veteran's bilateral hearing loss was last examined in 
September 2008, almost two years ago.  As the claim for increased 
rating must be remanded for the above-noted reasons, the Board 
finds that the Veteran should be afforded a contemporaneous VA 
examination for the purpose of ascertaining the current severity 
of his service-connected bilateral hearing loss.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993) (when a Veteran claims that 
his condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of the 
veteran's current condition, the VA's duty to assist includes 
providing a new examination).  The VA examiner should also be 
instructed to interpret the audiometric findings from November 
2000, May 2006, November 2006, April 2007 and July 2007, and any 
additional audiometric findings that are obtained on remand that 
appear in graph format.  

In addition to his claim for an increased rating for bilateral 
hearing loss, the Veteran also seeks service connection for an 
acquired psychiatric disorder, to include PTSD.  Review of VA 
treatment records reveals that he has reported several stressors, 
to include witnessing the death of pilots while serving on an air 
craft carrier, witnessing several plane crashes (one time a Navy 
plane crashed and he was not able to help the pilot who died), 
seeing men sent off on missions where they never returned, saving 
a pilot who had problems with take off, witnessing several 
remains of pilots shot in war, knowing 50 soldiers who were all 
killed in war and did not return after he sent them off, being 
scared to go to China in an effort to save a village that had 
been captured, and being in a military vehicle accident that 
resulted in multiple injuries.  See January 2007 psychiatric 
clinic consult report; February 2007 COPC mental health social 
worker note; March 2008 mental health social worker note.  

The Veteran has also reported having PTSD as a result of a jet 
engine blast that perforated his ear drums in service between 
1968 and 1969; and being on a plane that caught on fire, leaving 
only one engine, and being afraid of a crash in June or July 1967 
while on a three day training from Sheppard Air Force Base to 
Columbus, Ohio.  See March 207 statements in support of claim; 
statements in support of claim received June 2007.

The Veteran has identified one stressor with sufficient 
specificity to warrant further development with respect to this 
stressor, namely being on a plane that caught on fire in June or 
July 1967 while on a three day training from Sheppard Air Force 
Base to Columbus, Ohio.  There is no indication in the claims 
file that the U.S. Army and Joint Services Records Research 
Center (JSRRC) was ever contacted for the purpose of obtaining 
the Veteran's unit records for the period of June to July 1967.  
This must be accomplished on remand.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a 
medical examination is necessary for the purpose of determining 
whether the Veteran has a current psychiatric disorder and, if 
so, whether it is related to service or has been caused by a 
myriad of medical problems, as suggested in reviewing his VA 
treatment records.  This is important given the Veteran's 
assertions regarding in-service stressors, the medical evidence 
that reveals he has been diagnosed with PTSD, major depressive 
disorder, not otherwise specified, and reactive depression, 
several references to being referred to psychiatry as a result of 
his medical problems, and several indications that he was 
depressed secondary to these medical issues.  Recent VA treatment 
records should also be obtained.  

The Board also notes that the Veteran's representative has 
requested that his records from the VAMC in Murfreesboro dated 
between July 1999 and August 2009 be obtained.  Although it 
appears that most of the Veteran's treatment has been provided at 
the Nashville VAMC and Chattanooga CBOC, the RO/AMC should make 
efforts to obtain the Veteran's complete treatment records from 
the VA facility in Murfreesboro, as requested.  

Finally, with respect to the remaining claim for service 
connection for loss of smell, due to the subjective nature of 
this disorder, the fact that the Veteran is already receiving 
benefits for loss of taste, and the fact that the Veteran's 
original claim also arguably included a claim for loss of smell 
pursuant to the provisions of 38 U.S.C.A. § 1151, the Board finds 
that the Veteran should be afforded an appropriate examination to 
determine if the Veteran has a loss of smell, and if so, whether 
it is either attributable to VA treatment in November 2000 or 
active military service.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's 
complete audiometric testing results 
conducted by VA, to include the results from 
November 2000, February 2001, March 2005, 
October 2006, January 2007 and May 2008.  If 
no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Obtain the Veteran's complete records of 
treatment from the Tennessee Valley 
Healthcare System, Alvin C. York 
(Murfreesboro) Campus, beginning in July 
1999.  If no records can be found, indicate 
whether the records do not exist and whether 
further efforts to obtain the records would 
be futile.

3.  Obtain the Veteran's treatment records 
from the Tennessee Valley Healthcare System, 
Nashville Campus, and the Chattanooga CBOC, 
dated since May 2008.  

4.  Contact the JSRRC or use other 
appropriate channels in order to obtain the 
Veteran's unit history while at Sheppard Air 
Force Base in June or July 1967 to determine 
whether he was on a plane that caught on 
fire, leaving only one engine, while on a 
three day training from Sheppard Air Force 
Base to Columbus, Ohio.  Any and all 
responses, including negative responses, 
must be associated with the claims file.

5.  When the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  A detailed history should be 
obtained of all stressor events.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  
The examiner is asked to determine whether 
the Veteran has PTSD under the criteria as 
set forth in DSM-IV.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder, including 
PTSD, had its onset during active duty or is 
related to any in-service disease, injury or 
event, to include any of the alleged 
stressor events.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The Veteran's 
claims folder and a copy of this remand 
should be available to the examiner.  

(a)  Testing should be conducted to 
determine the current severity of the 
Veteran's hearing loss and should include 
the use of controlled speech discrimination 
(Maryland CNC) and a puretone audiometry 
test.  

(b)  The examiner should fully describe the 
functional effects caused by the Veteran's 
hearing disability in the final report.  

(c)  With respect to the VA audiometric 
results dated November 2000, May 2006, 
November 2006, April 2007 and July 2007, and 
any other VA audiometric results obtained 
(to include any dated November 2000, 
February 2001, March 2005, October 2006, 
January 2007 and May 2008), interpret the 
data that was reported in graph form and 
report it in a numerical format.

A rationale for any opinion expressed should 
be provided.

7.  Also schedule the Veteran for an 
appropriate examination to determine the 
etiology of any loss of smell.  The 
Veteran's claims folder and a copy of this 
remand should be made available to the 
examiner.  All necessary studies or tests 
should be conducted in order to verify his 
claim that he has a loss of smell.

The examiner is then requested to respond to 
the following:

(a)	Does the Veteran suffer from a loss of 
smell?

(b)	If so, the examiner is requested to 
indicate if the loss of smell is due to:

(1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault by VA in the treatment 
provided the Veteran on November 7, 2000; or

(2) from an event not reasonably foreseeable 
in the course of such treatment.

(c)	The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any loss of smell is 
related to the Veteran's active service.  

The examiner should adequately summarize the 
relevant history and clinical findings and 
provide a rationale for all opinions 
expressed.  

8.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested examination(s) do(es) not include 
fully detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion(s) requested, the report(s) must be 
returned for corrective action.

9.  Finally, readjudicate the claims, to 
include entitlement to compensation for loss 
of smell under the provisions of 38 U.S.C.A. 
§ 1151.  The RO/AMC should consider the 
amended regulations governing service 
connection for PTSD, effective July 13, 
2010.  If any benefit sought on appeal is 
not granted, issue an updated supplemental 
statement of the case (SSOC).  The Veteran 
and his representative should also be given 
an appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


